          Case 3:19-cv-01205-JBA Document 50 Filed 01/21/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT



JACKSON NATIONAL LIIFE
INSURANCE COMPANY
     Plaintiff
                                                    : CIVIL ACTION NO. 19-cv-01205 (JBA)
    VS.
EMELIN PAGAN, MAYRA OSORIO
A/K/A MAYRA LOZADO, TARA
OSORIO and NATALIE OSORIO                           : JANUARY 21, 2020
      Defendants

                              SUPPLEMENT TO
                      MEMORANDUM OF LAW IN SUPPORT OF
                       MOTION FOR SUMMARY JUDGMENT
                        BY DEFENDANTEMELINPAGAN

        The undersigned Counsel for Defendant Pagan discovered not long after filing his

Memorandum on 1/20/20 that he had neglected to attach the two Exhibits mentioned in the

Memorandum. They are now attached, and Counsel apologies for any inconvenience created by

his oversight.


                                            DEFENDANT
                                            EMELIN PAGAN


                                            B C. omas ms
                                              Fed bar #ct00028
                                              C. Thomas Fumiss, LLC.
                                              248 Hudson St.
                                              Hartford CT 06106
                                              (860) 527-2245
                                              cthomasfurniss@gmail.com




1
     Case 3:19-cv-01205-JBA Document 50 Filed 01/21/20 Page 2 of 5



                           CERTIFICATE OF SERVICE

    I hereby certify that the foregoing was filed electronically on this 21st of January, 2020.




2
    . Fax Server                     6/28/2019 10:52:24 AM PAGE    1/001    Pax Server
                          Case 3:19-cv-01205-JBA Document 50 Filed 01/21/20 Page 3 of 5


       jftp kson National Life Ins Aran ce 05nipavy
       P, O. Box 305153, Nashville, TN 37230-5153
       Phone 800-437-8854 Fax 803-333-7879
       Visit Us at wtvw iusurance-servimg corn                               NATIONAL, LIPS INSUWCP COMPANY




             khtiary 09, 2018


             ADALBERTO OSORIO
             255 HILLSIDE AVE
             HARTFORD 0T 06106



            Msiited Name; AtiAitiEkTo osoklo
            Policy Nutuber; VINH-021477
            Coirespon g eiioeNtfitiber; 14133851

            Dear ADALBERTO 0SORIO:

            Thank you for contacting Jacksoti National Life Insuratwe Company. We have received your
            Beneficiary Change 'eque Form for the a ove-ie erenee o icy owever we:must have the
            foil oWiftg information to complete ydUr reqtteSt If applicable, a new forth is enclosed which must
            be...Coirgileteditt its      .ttieltidihg the imfprmation *hick Vas missing from the previous request

                    A completed Request Form, Signed and date s required for each policy.

       The request submitted does not have a Valid policy iitirriliet. Please recorda 'valid policy
nunibet and                your request

                    You must designate beneficiary 'lathe as Irrevocable beneficiary on the Change of
                    Beiieficiary'Recitiest Form.

            If you have any questions, please call the Clieht Service Cehter at 800,437-8854, Monday through
            Friday from 7:30 AlVlh 44,30 PM Cetitral Standard Time.

            $iti&etelyi

            Client Services

            Enclosure(s): Instructions-Beneficiary Change Form
                           Beneficiary Change Form
                              Case 3:19-cv-01205-JBA Document 50 Filed 01/21/20 Page 4 of 5
                                                              ow/4 /7- a


              JA nt-ce+n National I feln              eeComa eiiP O zaO5iS-,NastaYine,                                 r 372-34-s /':FUEL-43,354

                                              t QUEST I rCIT_ N'G                                   CEfi lDRM
  art rumber.
 T'iyb-               Vi             2i 4-7 -1                 Insnred Pm           (pint):          4'UbeV                              R.r
 Pali_3':Ovssm.rT lieme{7oinr3;               A(:ftrsO                   .r- ijr)

TMIS                 IZE1 7DET5i{53,         r,EVICtIrS BENE CE 3DESIG :A_'" 1 C?NS.
             -4interty nsiog'uail^inL• SiAa^/abress^a..adalak ennanuivedettue'I`s:pge. 'Tae iwmmcstit-s r aed^adde within thelestsa(G):maant&s.
             ,AW''fir'''ti to iais*innniutst1eawfwen..1,Yihe'pph ,awl( *)...
                                                                             .
             Ssepaa*;Soot.intgrrt-Tf+reara?,71aomb_.Ea,adminn1beoa lanes al itioSle nffnic                                    iiy coip- t   e
             k etceupmns<:beia3cstedb;W+lglarile^ne^co;ato?,200°.p`fnriach.beaecie3`•YPa
             TtIn     stsel.'ctat2astooeyrimantcaenciarstall cs:yuca.,sepn ;aa a.estemgeottonslai Ga;ur:caoraninunf' ngent:oeneirsan
             .nn:E::Ta¢vnwule-.3'ica *xrTntmae:.i> r uc3ncvoeableOonbnooea bctbr1oit4 .amedi gpalzl=^bnefi:imyfz)utu?iRl(ska.ves
           as'Paii3sand .sts-ip aloawaiiethe n )oral'`{nureehazag^n ,sun ndecofaxathwawukiam,'o^;r.               t1 sPoiawrs          5w-aele,n .
           ,'mci,py. ag,nna tom -    m "Guirevo-a`&7ei>e                   .4ra-a"hl,rbene0acws esmask a,fas n-se here ate.a .soam'on3aedast te=e..
                                                           'rii tllfeefr tYr
              R` '       25t.AT-t a          a g.%ft tUCPdoNs.sa ache-anl z+s`rzenten N4o o-bitirtok4nitTp vsgs onrnmpletee-t€o eua f#y.

                                                                                              '.          .. o-iEwardarfa,O)SIt


                                                                                           .n.^mm7si3¢T, vy^        ec^a.gamgAvmo_
DWC,. j                                                                                   ^ '9st'1J
                                                                                      4tj1ie
                                                                                    sia=s3atex^;hsav ffigaPesas:g 'SzZ"fn=tifinrannn ^h^.av¢
                                                                                                                              T. T




 3Vo 7la mtalEdh%.Name ( €., Tpsy e-91p^drm,alp-^aa-®@)                          fstnee         ts2a tpp*(n@atib, 7:' 4l +*r„-^tio 'ai ambe
                                                                                 Deilh'Iiaa>ral.Jom :ici gcirm)       l

 Soul iidris (2Jotfloxes)                                                                                mte               gem.Ta yIlelarmasa.,vi Tasmu:
                                                                                                                 is                                _


                'vocablel.?ary_                             EawecaiicGanfm°7i                                  /sPez    se,.o:'   e6t.         s
                                                                                                           I
 B=5ciaijr Esilt mc'ib"es;aI )                                                                                             :Sc, iSe       Tm
                                                                                                                                           v r

 1vaaaNatmaTEmiiyName(eQ,"Trnm C.ccp -af m Tom-°aTiamc)                          iAstheirintScs6 MayAreeae(nse oreb Taxlds i caiceNaambr.
                                                                                 iv;ffiFam=11iome aeagau)

 SEItetAudus (NoF O. Barris)                                                        _                  'Star. Taa         T<_.,.,F.,sai
                                                                                                                                    tl#.,,.rn.ta to insured
                                                                                                              I
Foliciesaabject to Vsafcal/IafeSectlemeatTraesactuas-Is any iacIrsi rny tylistd on EDis:fooa as bmeEty, aviabrd.s,-fflemasprov3dc, lift cstlement
p:ovidar,the roceiver or conservator of a viffiz= or fife satlement company aviatica1 or life fidcmg entity, hn^taa, agent7 -c^^ (s mtermediar) otherropnsadafve ofa
                                                                                                                           sse
v calorsaflc tt>rsvider., or aniadaviimalor enttywbicainvestedint is policy aszvirtual           ' 1or3                   Lfaes 1 'co
P1eEse cbedt each sfatameutthatapplies. NORM: If either bet Is deiced, the named geatmrodnceraanst.sega and date below.
 above mated afiffi that will bethe beodcrary oitnisinseaa=lanruhnnnd:ct Ihave desinn,+e       below-nao AsentJPr&ncer as tnesaas rr nrtma.-.endinr
                          ,.qr
                                                    nth:   ffdesimncEiaga;_ +        mdvz as z                -
                                 Case 3:19-cv-01205-JBA Document 50 Filedd4^'Ican.',eampl.-miassectlismaopilm
                                             • 5,
  Eflbe Agea-arIresiLt fo71an aan t-heirechiv. fith= Fined': ,
                                                                           01/21/20 Page 5 of 5
  Drat A.=gent/P othc hzethe'haflovimg n ',hie icimret Insire-d's lift
  California groan's tm AgeutlProcmc-fiats ^fragnmmedrs a to_sm:, h^..^eiiiary, ofd; life vcw-aocpo:i7i amvin' eaaramiltc?i.a entlProamt,:. firms nmestty a-
 indirec ittdnordtbeOvmmtOdo.so.
 Indiana mid Wismasmpmuibitpe.Agent'?roaut Ann;b-ai gnam; as:oaeiicrsy allifeii —,- ptsbty ors9rmin•ac aeaaims itheA,feroin, -hnr.^^,
 intmtim u*YnelifaatdaelnsmS
             .
 town xrznkumaxn.A.gatFPmd„re-,•mm  bemgnamed, ,= good muse, y watfi.nn'o°rlift +*:s,nct.« polic noli.^v.Q
                                                                                                       y             a,^.     ;' -
                                                                                                                 _ t^^ -" msareq=Q tire at o`aoinn-alar_.c =sat
    anf2ProdncerJi1Wame (Fir)                                          (l+Siddit)                        (I.xsij
 4ge.utf°rodncer5ignane_ .                                                               cogenttlivadber                      :Date

                                                                  SIG? TQiES AND             ilalP In Z TICih3

Ltuecnrrentpo1x nmerresilles:ic fssachose#s:Tatsignaa=ofa;disiatcestedxla2essasx ufrsLAdisintetes`eoa
                                                                                                  }   onfls.8es=7and2smoyacutath                           ana
designaieabmeficiaryand over ^1E g yeam's:af^axe. 5:cr..F ^traa^cnotsigams am3interested lidtams.

  acn of tie nndersignedheteo,J•agraes nv.be-nFia-}inner'Nfa.-s,-lfhisfnexhe ,m
                                                                              aciiti Thins nce°sncsYoiwdieeanyand-afkciaimsaniaases ofaslintc heshe:has=.mnrn
.agaiost1h.^ Campaavrx4laflita i orotµe eeainn:ant:v dhog cs7gnanooith ^ g=tasty ysucc=or troste5,.b ae5 ary dlnr:swine=;Fivri'her;3t^she'h eby. ,_
 n nifir;ond+nd!dtbeLampatyham lossfoommay :andoli n7o;m=,.rn.c
                                                             ,                                      .... le-a15:io.trclardto saccdestgsaRaa(sj:ofthE;9ge+`
                                                                        °sn:;achons,mre:.•p^n5es gncmnmg

.1oatasittial ..wonsiG{4nerr.    kin IDbmattinn n hnYo.cLemg1t nn _         .'...     - e lIZEMy;d°S}a a+nnc. y}` a ^"w °:aaM4,.LnSMei r nm.n,.'Anfi:ran        t32nD
be.Mg- li p ?.and'x--.ozdedi
                           ta:: ^omaan^ , .^tiitt t^-efrect asefthe'datetafaim%Yass#vied'tml^sfacpdhcy7tzsb° .tcuinatee ineade;e orhadacan. =nl                        k
tmcersc?:a.✓ incttix arevisxevocaannzaErhanre is msnored"uc.$teConmarg'                                                                            ..              .
'5Tat?apou,essigaa`.urt:mzu benardrad^ths 7oLv sam.„ „n-i,;,.'p                 .^at•-- . b,;'C-_  ¢,•_                               e-          dyoe d4ts '.e
co;cJe_a^- 3i^so:.                                                                       (rift    ?hi   a I L^f^'"1/'.v :l`           4

           Pi DA ri:t
 £ t_lauieoL-?o1i=}'Owner
                             s                         0                         (
                                                                                     i
                                                                                                   x
                                                                                              cc 'ii^.TDcm.;
                                                                                                                                      1{z Iii

                                                                                                                                      I3 ( mfadAg +)

 I _u lianlotoasn-Ovv ctmmogntal le)
 v                                                                              ^i         rm ric^tDct **'a^.nr,.-ahj„,


 i• ?vaniea_Ia Giwncr anp cahlic)                                                                 Tota`Ds!'n : avolimiiate,           Darejml6dnyr, l

 ;    :?tam   9`.    5srronssh                                                                w            sp                              _   gEre.fStY. "x)
                                        8L11                                                                                                          -1- i Z, 5
 'm'ltiamtia'Era {riacoTioatOj


                                                                                           flairs i-fia^rpJ3^[Il5e)
                                                                                '. &2aatncelo                                         .That(marif3cirrn)
                                                                                .III
 nhr`Ivam a.-            , amifiritacsy -_                                        sue/ tecri-3acvoBPjeac!,a .^mr3a                     r       Frcafa.aw     )_
                                                                                                             f
 fr:•E'Name aflaevowni .b        am                                             8ignaffie i22evoa.`n1eR-n—&ia:y'°°                    Bate (mmfa      ina y)
                                                                                fi
 ;4int-blame df rwmess                                                          sit',       st Wr;,,.ct                               nae' ( ifda;34vS)

**:Jf.yon arasrgdiag.or:o halfofsno.̀irenpersnn;she k fbcibo: that dsore'oes#heapaciatie tivirhvuuiaresigning. Notarzed.:ss<naaerctee_uired;.i[notairea&vo;
izt 'Ggg o:paperwoittrxniTM' a ,'i ao+^al-sae±•:pncnr-a Signing oa, ir+haifof(prthaxn;
 aorsevaurr .Ersuwaia               aittom y-n-Faz:tmdcPav            -ai.At toscy

                                                                                f
 Print Ymmlvamt                                                                 Your Si 'mane                                         Date. (mmfdd'yyln, )
